 



Exhibit 10.16

FIRST OAK BROOK BANCSHARES, INC.

OAK BROOK BANK

Agreement Regarding
Confidentiality, Non-Solicitation of Customers and Employees
and Prohibited Conduct

     This Agreement is made by and between the undersigned (“Employee”) and
First Oak Brook Bancshares, Inc., Oak Brook Bank and/or a subsidiary or
affiliate of either of them (each such entities, separately and collectively
referred to herein as “Bank”).

     As a condition to and in consideration of Employee’s employment and/or
continued employment by the Bank, and/or Employee’s eligibility to receive
and/or receipt of awards of bonus or incentive compensation under the First Oak
Brook Bancshares, Inc. Incentive Compensation Plan and/or a similar or successor
plan, or otherwise (such awards “Incentive Awards”), the parties agree to the
following:

1. CONFIDENTIAL INFORMATION

     1.1 Disclosure or Use. Employee understands and acknowledges, that by
virtue of his or her employment with Bank, he or she will learn or develop
Confidential Information (as that term is defined herein). Employee further
acknowledges that unauthorized disclosure or use of such Confidential
Information, other than in discharge of his or her duties, will cause the Bank
irreparable harm. Accordingly, during the term of his or her employment and
thereafter, Employee agrees not to use any Confidential Information except in
furtherance of his or her duties for the Bank, nor to disclose any Confidential
Information except to officers or other Employees of the Bank when it is
necessary, in the ordinary course of business, to do so. Upon termination of
employment with the Bank for any reason, Employee shall not, directly or
indirectly, disclose, publish, communicate or use on his or her behalf or
another’s behalf, any Confidential Information. Employee acknowledges that the
Bank operates and competes in Illinois and other jurisdictions, and that the
Bank will be harmed by unauthorized disclosure or use of Confidential
Information, regardless of where such disclosure or use occurs, and that
therefore this confidentiality agreement is not limited to any single state,
country or jurisdiction.

     1.2 Confidential Information. For purposes of this Agreement, “Confidential
Information” shall mean trade secrets and other proprietary information
concerning the products, processes or services of the Bank and information
regarding customers and prospective customers of the Bank, which information
(a) has not been made generally available to the public, and is useful or of
value to the Bank’s current or anticipated business activities or of those of
any customer or prospective customer of the Bank; or (b) is known by Employee to
be confidential, or has been identified to Employee as confidential, either
orally or in writing, or is required by applicable law, rule or regulation to be
maintained as confidential by the Bank including, but not limited to: computer
programs; research and other statistical data and analyses; marketing,
organizational or other research and development, or business plans; personnel
information, including the identity of other employees of the Bank, their
responsibilities, competence, abilities, and compensation; financial, accounting
and similar records of the Bank and/or any fund or account managed by the Bank;
current and prospective customer lists and information on clients and their
employees; customer financial statements, investment objectives, the nature of
their investment portfolios and contractual agreements with the Bank;
information concerning planned or pending investment products, acquisitions or
divestitures.

 



--------------------------------------------------------------------------------



 



     1.3 Exceptions. Confidential Information shall not include information
which: (a) is in or hereafter enters the public domain through no fault of
Employee; (b) is obtained by Employee from a third party having the legal right
to use and disclose the same; or (c) is in the possession of Employee prior to
receipt from the Bank (as evidenced by Employee’s written records pre-dating the
date of employment).

2. BANK PROPERTY

     All notes, reports, plans, published memoranda or other documents created,
developed, generated or held by Employee during employment, concerning or
related to the Bank’s business, and whether containing or relating to
Confidential Information or not, and all tangible personal property of the Bank
entrusted to Employee or in Employee’s direct or indirect possession or control,
are the property of the Bank, and will be promptly delivered to the Bank and not
thereafter used by Employee upon termination of Employee’s employment for any
reason whatsoever.

3. BANK CUSTOMERS AND EMPLOYEES; NON-DISPARAGEMENT

     Employee understands that Bank’s name and its relationships with its
customers and employees, including its interest in maintaining a stable
workforce, are extremely valuable and are the result of the expenditure of
substantial time, effort and resources by the Bank. Therefore, during the period
of Employee’s employment and during the period ending      (1)      from the
last day of Employee’s employment with the Bank, Employee agrees that he or she
will not, directly or indirectly, on behalf of himself or herself or any other
person, business or entity:

     (a) solicit or attempt to solicit for the purpose of providing to, or
provide to, any protected customer or any prospective customer of the Bank
services or products of any kind which are offered or provided by the Bank, or
assist any person, business or entity to do so; or

     (b) induce, recruit, solicit or encourage any protected employee to leave
the employ of the Bank, or induce, solicit, recruit, attempt to recruit any
protected employee to accept employment with another person, business or entity,
or employ or be employed with a protected employee, or assist any other person,
business or entity to do so; or

     (c) make, or cause to be made, any statement or disclosure that disparages
the Bank, or any of its affiliates, or any of their directors, officers or
employees, or assist any other person, business or entity to do so.

For purposes of the Agreement, (x) “protected customer” means any business,
entity or person which is or was a customer of the Bank at any time during the
period of Employee’s employment, other than any customer which had ceased to do
business with the Bank at least 12 months prior to Employee’s last day of
employment, (y) “prospective customer” means any business, entity or person
which was contacted by the Employee or known by the Employee to have been
contacted by any officer of the Bank, for the purpose of soliciting or
attempting to solicit to provide services or products to such business, entity,
person, other than any such business, entity or person with respect to whom the
most recent such contact occurred at least six months prior to Employee’s last
day of employment, and (z) “protected employee” means any person who is or was
an employee of the Bank during the period of Employee’s employment, other than a
former employee who has not been employed by the Bank for a period of at least
six months and who terminated his or her employment with the Bank without any
inducement or attempted inducement, recruiting, solicitation or encouragement by
Employee or by any other employee of the Bank subject to a similar covenant.

 



--------------------------------------------------------------------------------



 



4. MISCELLANEOUS

     4.1 Acknowledgment and Remedies. In executing this Agreement, Employee does
not rely on any inducements, promises or representations of the Bank, or its
officers or directors, other than the terms and conditions specifically set
forth in this Agreement, and Employee acknowledges that he or she is an
“at-will” employee of the Bank and nothing set forth herein gives or shall be
deemed to give the Employee any right to remain in the employ of the Bank or to
receive Incentive Awards. Employee further acknowledges that the statements
herein are true and correct; that Employee has read and understands all of the
terms of this Agreement; and that employment or continued employment by the Bank
and/or eligibility for and/or receipt of Incentive Awards constitutes adequate
consideration for Employee’s obligations hereunder and for the covenants set
forth above. Employee acknowledges that failure to comply with Section 1 through
3 will cause irreparable damage to the Bank. Therefore, Employee agrees that, in
addition to any other remedies at law or in equity available to the Bank for
Employee’s breach or threatened breach of this Agreement, or the forfeiture or
cancellation of, or the repayment to the Bank of gains realized from, Incentive
Awards in accordance with the terms thereof, the Bank is entitled to specific
performance or injunctive relief against Employee to prevent such damage or
breach. In addition, in the event of a breach or a violation of any of the
covenants or provisions of Sections 1, 2 or 3 of this Agreement, the Employee
shall be obligated to repay to the Bank any amounts received as severance pay
and shall forfeit all rights to any further payments from the Bank.

     In the event of a breach or a violation by Employee of any of the covenants
and provisions of Sections 1 through 3 of this Agreement, the running of the
period of restriction on the solicitation of customers and employees set forth
in Section 3 (but not of Employee’s obligation thereunder), shall be tolled
during the period of the continuance of any actual breach or violation thereof.

     4.2 Notices. Except when actual receipt is expressly required by the terms
hereof, notice is considered given either (i) when delivered in person,
(ii) when sent by Federal Express or comparable overnight night mail service, or
(iii) two (2) days after deposit in the United States mail in a sealed envelope
or container by either registered or certified mail with return receipt
requested and postage prepaid, and addressed to the party or person to be
notified at the address set forth on the signature page hereof. Either party may
require, by notice given at any time or from time to time, subsequent notices to
a different address; provided, however, that a P.O. Box shall not be considered
to be an address for purposes of this Agreement. Notices given before actual
receipt of notice of change shall not be invalidated by the change.

     4.3 Waiver, Modification and Interpretation. No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in a writing signed by all the parties hereto, and, in
the case of the Bank, such waiver, modification or discharge has been authorized
or approved by the Board of Directors of the Bank. Any waiver by any party
hereto of any breach of any kind or character whatsoever by any other party
shall not be construed as a continuing waiver of, or consent to, any subsequent
breach of this Agreement on the part of the other party or parties. The
validity, interpretation, construction and performance of this Agreement shall
be governed by the laws of the State of Illinois applicable to contracts made
and to be performed in Illinois, without giving effect to the conflict of law
principles thereof.

     4.4 Headings. The headings used in this Agreement are for convenience only
and are not part of its operative language. They shall not be used to affect the
construction of any provisions hereof.

     4.5 Severability. The provisions of this Agreement are severable and should
any provision hereof be void, voidable or unenforceable under any applicable
law, such void, voidable or

 



--------------------------------------------------------------------------------



 



unenforceable provision shall not affect or invalidate any other provision of
this Agreement, which shall continue to govern the relative rights and duties of
the parties as though the void, voidable or unenforceable provision were not a
part hereof. In addition, it is the intention and agreement of the parties that
all of the terms and conditions hereof be enforced to the fullest extent
permitted by law.

     4.6 Entire Agreement. This Agreement constitutes the entire understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all negotiations, representations, prior discussions and preliminary
and other agreements between the parties hereto relating to the subject matter
hereof.

     4.7 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their heirs, personal representatives, successors
and assigns.

     
FIRST OAK BROOK BANCSHARES, INC.,

  EMPLOYEE:
OAK BROOK BANK AND THEIR
SUBSIDIARIES AND AFFILIATES
   
 
   
By:________________________________
  ______________________________________
 
   
Date:_______________________________
  ______________________________________
Employee Name
 
   

  Address:_______________________________
 
   

  City, State & Zip Code:____________________
 
   

  Date:__________________________________

(1) Restriction period is twelve months for Vice Presidents, 15 months for
Senior Vice Presidents, 18 months for Executive Vice Presidents and 24 months
for Senior Executive Vice Presidents.

 